DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9, 14, 15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US PG Pub 2019/0305046 to Jha et al (hereinafter Jha).
Regarding Claim 1, Jha discloses a method of fabricating a neuromorphic device, the method comprising:
forming a metal-oxide channel layer (Fig. 2, 108; [0041]) that has a variable-resistance between a first terminal (102) and a second terminal (104);
forming a metal-oxide charge transfer layer (110; [0041]) over the metal-oxide channel layer that causes the metal-oxide channel layer to vary in resistance based on charge exchange between the 
forming a third terminal (106B) that applies the signal to the metal-oxide charge transfer layer and the metal-oxide channel layer.
While the function of the transfer layer is not germane to the issue of patentability for the method of formation, the transfer layer is formed with the same material as Applicant and would therefore function the same.

Regarding Claim 7, Jha discloses the method of Claim 1, wherein the metal-oxide channel layer comprises a material that intercalates oxygen or hydrogen under the applied voltage [0041]. Examples of this include TiO.sub.x, TaO.sub.x, and HfO.sub.x.

Regarding Claim 8, Jha discloses the method of Claim 1, wherein the metal-oxide charge transfer layer comprises a material that traps charge at a boundary with the metal-oxide channel layer (HfO.xub.x; [0041]).

Regarding Claim 9, Jha discloses a system comprising: 
a controller ([0081]); and
a pseudo-crossbar array (Fig. 20) coupled with the controller, the pseudo-crossbar array configured to operate as a neural network (the function of the crossbar array not being germane to the issue of patentability for the structure itself), the pseudo-crossbar array comprising:
a neuromorphic device (Figs. 2 and 20) at each of a plurality of cross-points, the neuromorphic device is a three-terminal device comprising:

a metal-oxide charge transfer layer (110, [0041]) over the metal-oxide channel layer that causes the metal-oxide channel layer to vary in resistance based on charge exchange between the metal-oxide charge transfer layer and the metal-oxide channel layer in accordance with an applied signal (see below); and
a third terminal (106B) that applies the signal to the metal-oxide charge transfer layer and the metal-oxide channel layer.
While the function of the transfer layer is not germane to the issue of patentability for the system, the transfer layer comprises the same material as Applicant and would therefore function the same.

Regarding Claim 14, Jha discloses the system of Claim 9, wherein the metal-oxide channel layer comprises a material that intercalates oxygen or hydrogen under the applied input signal [0041]. Examples of this include TiO.sub.x, TaO.sub.x, and HfO.sub.x.

Regarding Claim 15, Jha discloses a neuromorphic device comprising:
a metal-oxide channel layer (Fig. 2, 108; [0041]) that has a variable-resistance between a first terminal (102) and a second terminal (104);
a metal-oxide charge transfer layer (110; [0041]) over the metal-oxide channel layer that causes the metal-oxide channel layer to vary in resistance based on charge exchange between the metal-oxide charge transfer layer and the metal-oxide channel layer in accordance with an applied input signal (see below); and

While the function of the transfer layer is not germane to the issue of patentability for the device, the transfer layer comprises the same material as Applicant and would therefore function the same.

Regarding Claim 20, Jha discloses the neuromorphic device of Claim 15, wherein the metal-oxide channel layer comprises a material that intercalates oxygen or hydrogen under the applied input signal [0041]. Examples of this include TiO.sub.x, TaO.sub.x, and HfO.sub.x.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jha.
Regarding Claims 2, 10 and 16, Jha discloses the method of Claim 1, the system of Claim 9 and the device of Claim 15, wherein the metal-oxide charge transfer layer is composed of HfO.sub.2 [0041] or its sub-oxides but does not disclose the metal-oxide channel layer being composed of WO.sub.3 or its sub-oxides.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the channel layer of Jha such that it is composed of .


Allowable Subject Matter
Claims 3-6, 11-13 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 requires the method of Claim 1 further comprise the forming of a metal-oxide reservoir layer between the metal-oxide charge-transfer layer and the third terminal. Jha does not disclose the insertion of such a layer and the limitation is not an apparent modification of Jha. Claims 4-6 depend on Claim 3 and are allowable for at least the reason above.
Claim 11 requires the system of Claim 9 further comprise a metal-oxide reservoir layer between the metal-oxide charge-transfer layer and the third terminal. Jha does not disclose the insertion of such a layer and the limitation is not an apparent modification of Jha. Claims 12 and 13 depend on Claim 11 and are allowable for at least the reason above.
Claim 17 requires the device of claim 15 further comprise a metal-oxide reservoir layer between the metal-oxide charge transfer layer and the third terminal. Jha does not disclose the insertion of such a layer and the limitation is not an apparent modification of Jha. Claims 18 and 19 depend on Claim 17 and are allowable for at least the reason above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID C SPALLA/               Primary Examiner, Art Unit 2818